Citation Nr: 0324488	
Decision Date: 09/19/03    Archive Date: 09/30/03

DOCKET NO.  01-02 606A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina



THE ISSUES

1.  Entitlement to VA dental outpatient treatment.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses (dental treatment) provided 
between August 23, 1995, and August 14, 1998.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969 and from May to November 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical Administration Service (MAS) 
of Salisbury, North Carolina, VA Medical Center.  The Board 
remanded the case for further development in November 2002.  
The case has been returned to the Board for further appellate 
action.  


REMAND

The Board's November 2002 remand directed MAS to obtain 
actual dental clinical records, arrange for a dentist to 
review the entire claims folders and offer pertinent opinions 
and readjudicate the issues.  If the issues remained denied, 
the veteran was to be provided a supplemental statement of 
the case.  Although MAS obtained dental records and requested 
a dentist review the medical evidence and offer opinions, 
there is no evidence that the review was done or that the 
opinions were obtained.  Moreover, although the claims have 
been forwarded to the Board with the recently obtained dental 
records, there is no evidence that MAS readjudicated the 
issues of entitlement to VA dental outpatient treatment or 
entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses, and there is no evidence that 
the veteran was provided with a supplemental statement of the 
case regarding these issues.  As MAS has not fully complied 
with the 2002 remand additional development is mandatory.  
Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, this case is remanded for the following actions:

1.  MAS should arrange for a dentist to 
review the entire claims folders and 
render an opinion, with degree of 
probability expressed in terms of is it 
as likely as not, as to:  Was the private 
dental treatment provided between August 
23, 1995 and August 14, 1998 (that was 
not previously authorized by VA) either 
(a) rendered in a medical emergency of 
such nature that delay would have been 
hazardous to life or health; or (b) VA or 
other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused?

The dentist should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

3.  MAS should review any additional 
evidence and readjudicate the issues of 
entitlement to VA dental outpatient 
treatment and payment or reimbursement 
for the cost of unauthorized medical 
services (dental treatment).

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


